Citation Nr: 0942806	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1944 to 
November 1946 and October 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, denying an increased rating for 
bilateral hearing loss, then assigned a noncompensable 
rating.  In January 2007, the Veteran submitted a notice of 
disagreement (NOD) and subsequently perfected his appeal in 
August 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

In June 2009, the Veteran requested that VA obtain outpatient 
treatment records, dated June 10, 2009, from the Indianapolis 
VA Medical Center (VAMC).  However, the specified treatment 
records have not been associated with the claims file.  VA 
has an obligation under the Veterans Claims Assistance Act of 
2000 to associate all relevant records in VA's possession 
with the claims file of a Veteran.  See 38 C.F.R. § 3.159 
(2009).  As such, the claim must be remanded to obtain the 
specified treatment records.

The Veteran was last examined for his hearing loss disability 
in August 2006.  While the examiner noted that the Veteran's 
situation of greatest difficulty was general conversation, 
background noise, and small group situations, the Board is of 
the opinion that an updated examination should be obtained 
which fully describes the functional effects caused by the 
hearing disability, in accordance with Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file any updated VA treatment 
records dated from April 2009 to the 
present, to include the specified 
June 10, 2009 treatment records from 
the Indianapolis VAMC.

2.  The Veteran should be scheduled for 
a VA compensation examination in order 
to determine the severity of his 
bilateral hearing loss.  The claims 
folder must be made available to the 
examiner for review of pertinent 
documents therein in connection with 
the examination.  The examination 
report must reflect that such review 
was conducted.  All indicated studies 
should be obtained.  The examiner must 
fully describe the functional effects 
caused by the hearing disability in the 
examination report.

3.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claim of 
entitlement to an increased rating for 
bilateral hearing loss should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After they 
have had an adequate opportunity to 
respond, this issue should be returned 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

